PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,052,343
Issue Date: July 6, 2021
Application No. 16/068,745
Filing or 371(c) Date: July 9, 2018
For: 	DROPLET GENERATING DEVICE AND DROPLET GENERATING METHOD
:
:
:	DECISION ON PETITION
:
:
:
	
This is a decision on the petition under 37 CFR 1.182, filed April 29, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent. 

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

As authorized, the $210 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s credit card.  

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to RoChaun Hardwick in the Office of Data Management at (703) 756-1411.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.




/TERRI S JOHNSON/Paralegal Specialist, OPET